DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 01/26/2022 is acknowledged.  Claims 7, 15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following:
Regarding claim 2, the word “substate” in line 3 should apparently be replaced with “substrate”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 20190000529 to KC Tech Co. Ltd. (“KC”, and note attached translation).
Regarding claim 1, KC teaches a method for treating a substrate (translation, abstract), the method comprising: supplying supercritical fluid to a treatment space in a chamber to treat the substrate in the treatment space using the supercritical fluid (translation, page 2, last two paragraphs), wherein the supercritical fluid at a first temperature and the supercritical fluid at a second temperature higher than the first temperature are supplied to the treatment space to treat the substrate using each supercritical fluid (translation, page 2, last two paragraphs).
Regarding claim 8, KC discloses a method wherein the supercritical fluid is carbon dioxide (translation, page 4, paragraph beginning “The supercritical fluid”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-6. 9-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20190000529 to KC Tech Co. Ltd. (“KC”, and note attached translation).

Regarding claim 2, KC discloses the supercritical fluid at the second temperature (translation, page 2, last paragraph, fluid with third set temperature supplied) is supplied to the treatment space when exhausting the treatment space while treating the substrate (translation, page 2, last paragraph, discharging) but does not explicitly teach wherein the method includes repetition of supplying the supercritical fluid at the first temperature to the treatment space to treat the substrate and exhausting the treatment space, thereby to treat the substrate in the treatment space.  However, mere duplication of steps has no patentable significance unless a new and unexpected result is produced.
Regardng claim 3, KC discloses decompressing steps of various embodiments (translation, page 4, paragraphs beginning “2 is a graph showing changes in temperature and pressure”, “4 is a graph showing changes in temperature and pressure”, “5 is a graph showing changes in temperature and pressure”, 6 is a graph showing changes in temperature and pressure”, claim 18, and note Figs. 2 and 4-6), exhausting the supercritical fluid from the treatment space (translation, page 2, last paragraph, discharging), wherein the supercritical fluid is supplied to the treatment space while exhausting the supercritical fluid from the treatment space (translation, page 2, last paragraph, fluid with third set temperature supplied), wherein the supercritical fluid supplied to the treatment space while exhausting the supercritical fluid from the treatment space is higher than a temperature of the supercritical fluid supplied to the treatment space in the pressurizing step (translation, page 2, last paragraph, fluid with third set temperature is higher), but does not explicitly teach wherein the method further comprises decompressing the treatment space after the treatment of the substrate is completed, wherein when decompressing the treatment space, the supercritical fluid at the second temperature is supplied to the treatment space, wherein a supply amount per unit time of the supercritical fluid at the second temperature as supplied to the treatment space when decompressing the treatment space is smaller than a supply amount per unit time of the supercritical fluid at the first temperature as supplied to the 
Regarding claim 4, KC does not explicitly teach the method wherein during the treatment of the substrate, a supply amount per unit time of the supercritical fluid at the second temperature as supplied to the treatment space when exhausting the treatment space is smaller than a supply amount per unit time of the supercritical fluid at the first temperature as supplied to the treatment space.  However, there are only three possibilities with respect to the flow rates: the rate of the fluid at the first temperature is higher, the rate of the fluid at the second temperature is higher, and the rates are the same, and the skilled artisan would have found it obvious to try the KC method wherein during the treatment of the substrate, a supply amount per unit time of the supercritical fluid at the second temperature as supplied to the treatment space when exhausting the treatment space is smaller than a supply amount per unit time of the supercritical fluid at the first temperature as supplied to the treatment space, with predictable results.
2 is a graph showing changes in temperature and pressure”, “4 is a graph showing changes in temperature and pressure”, “5 is a graph showing changes in temperature and pressure”, 6 is a graph showing changes in temperature and pressure”, claim 18, and note Figs. 2 and 4-6), exhausting the supercritical fluid from the treatment space (translation, page 2, last paragraph, discharging), wherein the supercritical fluid is supplied to the treatment space while exhausting the supercritical fluid from the treatment space (translation, page 2, last paragraph, fluid with third set temperature supplied), wherein the supercritical fluid supplied to the treatment space while exhausting the supercritical fluid from the treatment space is higher than a temperature of the supercritical fluid supplied to the treatment space in the pressurizing step (translation, page 2, last paragraph, fluid with third set temperature is higher), but does not explicitly teach wherein the method further comprises decompressing the treatment space after the treatment of the substrate is completed, wherein when decompressing the treatment space, the supercritical fluid at the second temperature is supplied to the treatment space.  That is, KC doesn’t explicitly teach that the decompressing step occurs after the treatment of the substrate is completed and while the treatment space is exhausted (of the fluid with the first and second states of temperatures) and supplied with the fluid with the third set of temperatures.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).
Regarding claim 6, KC does not explicitly teach a method wherein when decompressing the treatment space, a supply amount per unit time of the supercritical fluid at the second temperature supplied to the treatment space is smaller than an exhausted amount per unit time of the supercritical fluid from the treatment space.  However, there are only three possibilities with respect to the flow rates: the rate of the fluid at the first temperature is higher, the rate of the fluid at the second temperature is higher, and the rates are the same, and the skilled artisan would have found it obvious to 

Regarding claim 9, KC teaches a method for treating a substrate (translation, abstract), the method comprising: supplying supercritical fluid to a treatment space in a chamber to treat the substrate in the treatment space using the supercritical fluid (translation, page 2, last two paragraphs), wherein the method further comprises: a pressurizing step of pressurizing the treatment space (translation, page 2, last paragraph) after the substrate is brought into the treatment space; a treating step of supplying the supercritical fluid to the treatment space to treat the substrate using the supercritical fluid (translation, page 2, last paragraph); and wherein a temperature of the supercritical fluid supplied to the treatment space at a later point is higher than a temperature of the supercritical fluid supplied to the treatment space at an earlier point (translation, page 2, last two paragraphs).
KC discloses decompressing steps of various embodiments (translation, page 4, paragraphs beginning “2 is a graph showing changes in temperature and pressure”, “4 is a graph showing changes in temperature and pressure”, “5 is a graph showing changes in temperature and pressure”, 6 is a graph showing changes in temperature and pressure”, claim 18, and note Figs. 2 and 4-6), exhausting the supercritical fluid from the treatment space (translation, page 2, last paragraph, discharging), wherein the supercritical fluid is supplied to the treatment space while exhausting the supercritical fluid from the treatment space (translation, page 2, last paragraph, fluid with third set temperature supplied), wherein the supercritical fluid supplied to the treatment space while exhausting the supercritical fluid from the treatment space is higher than a temperature of the supercritical fluid supplied to the treatment space in the pressurizing step (translation, page 2, last paragraph, fluid with  wherein the supercritical fluid is supplied to the treatment space while exhausting the supercritical fluid from the treatment space during the decompressing step, wherein a temperature of the supercritical fluid supplied to the treatment space in the decompressing step is higher than a temperature of the supercritical fluid supplied to the treatment space in the pressurizing step.  That is, KC doesn’t explicitly teach that the decompressing step occurs after the treatment of the substrate is completed and while the treatment space is exhausted (of the fluid with the first and second states of temperatures) and supplied with the fluid with the third set of temperatures.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).
Regarding claim 10, KC does not explicitly teach the method wherein in the decompressing step, the supplying of the supercritical fluid starts simultaneously with start of the decompressing step.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).  
Regarding claim 11, KC does not explicitly teach the method wherein in the decompressing step, the supplying of the supercritical fluid starts in the middle of the decompressing step.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).
Regarding claim 12, KC does not explicitly teach the method wherein in the decompressing step, a supply amount per unit time of the supercritical fluid as supplied to the treatment space is smaller than an exhausted amount per unit time of the supercritical fluid from the treatment space.  However, there are only three possibilities with respect to the flow rates: the supplied rate is higher, the exhausted rate is higher, and the rates are the same, and the skilled artisan would have found it obvious 
Regarding claim 13, KC discloses a method, wherein in the treating step, a supply step for supplying the supercritical fluid to the treatment space and an exhaust step for exhausting the supercritical fluid from the treatment space are performed (translation, page 2, last paragraph, discharging), wherein in the exhaust step, the supercritical fluid having a higher temperature than a temperature of the supercritical fluid supplied to the treatment space in the supply step is supplied to the treatment space (translation, page 2, last paragraph, fluid with third set temperature supplied), but does not explicitly teach the supply step and exhaust step are alternately repeated multiple times.  However, mere duplication of steps has no patentable significance unless a new and unexpected result is produced.
Regarding claim 14, KC does not explicitly teach the method wherein a supply amount per unit time of the supercritical fluid as supplied to the treatment space in the exhaust step is smaller than a supply amount per unit time of the supercritical fluid as supplied to the treatment space in the supply step.  However, there are only three possibilities with respect to the flow rates: the supply rate is higher, the exhaust rate is higher, and the rates are the same, and the skilled artisan would have found it obvious to try the KC method wherein a supply amount per unit time of the supercritical fluid as supplied to the treatment space in the exhaust step is smaller than a supply amount per unit time of the supercritical fluid as supplied to the treatment space in the supply step, with predictable results.
Regarding claim 16, KC discloses a method wherein the supercritical fluid is carbon dioxide (translation, page 4, paragraph beginning “The supercritical fluid”).


KC discloses decompressing steps of various embodiments (translation, page 4, paragraphs beginning “2 is a graph showing changes in temperature and pressure”, “4 is a graph showing changes in temperature and pressure”, “5 is a graph showing changes in temperature and pressure”, 6 is a graph showing changes in temperature and pressure”, claim 18, and note Figs. 2 and 4-6), exhausting the supercritical fluid from the treatment space (translation, page 2, last paragraph, discharging), wherein the supercritical fluid is supplied to the treatment space while exhausting the supercritical fluid from the treatment space (translation, page 2, last paragraph, fluid with third set temperature supplied), wherein the supercritical fluid is supplied to the treatment space while exhausting the supercritical fluid from the treatment space is higher than a temperature of the supercritical fluid supplied to the treatment space in the pressurizing step (translation, page 2, last paragraph, fluid with third set temperature is higher), but does not explicitly teach a decompressing step of exhausting the supercritical fluid from the treatment space after the treatment of the substrate is completed, wherein in the treating step, a supply step for supplying the supercritical fluid to the treatment space and an exhaust step for exhausting the supercritical fluid from the treatment space are 
That is, KC doesn’t explicitly teach that the decompressing step occurs after the treatment of the substrate is completed and while the treatment space is exhausted (of the fluid with the first and second states of temperatures) and supplied with the fluid with the third set of temperatures; or that, in the treating step, the supply step and exhaust step are alternately repeated.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).  Further, mere duplication of steps has no patentable significance unless a new and unexpected result is produced.
Regarding claim 18, KC does not explicitly teach the method wherein a supply amount per unit time of the supercritical fluid as supplied to the treatment space in the exhaust step is smaller than a supply amount per unit time of the supercritical fluid as supplied to the treatment space in the supply step.  However, there are only three possibilities with respect to the flow rates: the exhaust rate of the is higher, the supply rate is higher, and the rates are the same, and the skilled artisan would have found it obvious to try the KC method wherein a supply amount per unit time of the supercritical fluid as supplied to the treatment space in the exhaust step is smaller than a supply amount per unit time of the supercritical fluid as supplied to the treatment space in the supply step, with predictable results.
Regarding claim 20, KC discloses a method wherein the supercritical fluid is carbon dioxide (translation, page 4, paragraph beginning “The supercritical fluid”).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714